                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

KAJEET, INC.,                               §
                                            §
       Plaintiff,                           §          CASE NO.
                                            §
v.                                          §          JURY TRIAL DEMANDED
                                            §
MCAFEE CORP.,                               §
                                            §
       Defendant.                           §


                     ORIGINAL COMPLAINT AND JURY DEMAND

       Plaintiff KAJEET, INC. files this Complaint for Patent Infringement against Defendant

MCAFEE CORP., alleging as follows:

I.     THE PARTIES

       1.      KAJEET, INC. (“Plaintiff” or “Kajeet”) is a corporation organized and existing

under the laws of the State of Delaware, with a principal place of business at 7901 Jones Branch

Drive, Suite 350, McLean, Virginia 22102.

       2.      Defendant MCAFEE CORP. (“Defendant” or “McAfee”) is a limited liability

company organized under the laws of Delaware with a principal place of business at 6220

America Center Drive, San Jose, California 95002. McAfee may be served with process by

serving its registered agent, The Corporation Trust Company located at Corporation Trust

Center, 1209 Orange Street, Wilmington, DE 19801.

II.    JURISDICTION AND VENUE

       3.      This is an action for infringement of United States patents under 35 U.S.C. §§

271, et seq. Federal question jurisdiction is conferred to this Court over patent infringement

actions under 28 U.S.C. §§ 1331 and 1338(a).



                                                1
       4.      Defendant is incorporated within this District and develops and/or sells its

products, including the Accused Products described herein, in this District.

       5.      Defendant has sufficient minimum contacts with the District of Delaware such

that this venue is fair and reasonable. Defendant has committed such purposeful acts and/or

transactions in this District that it reasonably should know and expect that they could be hailed

into this Court as a consequence of such activity. Defendant has transacted and, at the time of

the filing of this Complaint, continues to transact business within the District of Delaware.

       6.      Further, upon information and belief, Defendant makes or sells products that are

and have been used, offered for sale, sold, and/or purchased in the District of Delaware.

Defendant directly and/or through its distribution network, places infringing products or systems

within the stream of commerce, which stream is directed at this district, with the knowledge

and/or understanding that those products will be sold and/or used in the District of Delaware.

       7.      For these reasons, personal jurisdiction exists, and venue is proper in this Court

under 28 U.S.C. §§ 1391(b) and (c) and 28 U.S.C. § 1400(b), respectively.

III.   BACKGROUND AND FACTS

       8.      Kajeet is the owner of all rights and title in and to U.S. Patent No. 8,667,559 (“the

‘559 Patent” or “the Asserted Patent”). The inventions disclosed and claimed in the Asserted

Patent were developed by the founders, entrepreneurs, and engineers of Kajeet and were

assigned to Kajeet upon issuance.

       9.      Kajeet is a U.S.-based company, founded in 2003, which develops software and

hardware solutions promoting safe use of mobile devices by children both at home and in

schools and libraries. Kajeet was founded by three fathers who sought to develop systems and




                                                 2
methods ensuring safe use of mobile phones, tablets, computers, and other mobile devices by

their children.

        10.       Kajeet has become an industry leader in this area of mobile device management,

developing innovations that led to the issuance of thirty-seven U.S. patents to date, including the

Asserted Patent, and having implemented its solutions in hundreds of school districts comprising

thousands of schools across the nation. These innovations were directly developed by the

founders and engineers at Kajeet as part of Kajeet’s continuous work to protect children from

inappropriate and distracting online content, and to enable schools and families to keep children

focused and safe from the many potential dangers associated with unconstrained access to online

content.

        11.       The disclosure and claims of the Asserted Patent describe improved control

schemes implemented on communication devices, focusing on applications in which it is

undesirable for the user of the communication device to have unfettered or unconstrained access

to some or all of the available functionality supported by the communication device. See, e.g.,

the ‘559 Patent at 1:47-62.1 A typical scenario addressed by the Asserted Patent is that of a

smartphone, tablet, or laptop used by a child. See, e.g., the ‘559 Patent at 4:11-18; 4:38-44; and,

5:20-29. This is a relatively new problem that has arisen in the past decade as mobile

communication devices have become more popular and more widely used throughout society,

including in schools and at home by children. See, e.g., the ‘559 Patent at 1:51-58; 2:10-21;

4:42-58; 6:34-409; 12:48-62; and, 14:13-23.




1
  All citations to the ‘559 Patent, which is attached hereto as Exhibit A, are illustrative rather
than exhaustive and therefore do not comprise complete listings of all portions of the
specification addressed to each topic for which citations are provided.
                                                 3
       12.    Mobile smartphones appeared in the mid-1990s as Personal Digital Assistants

(“PDAs”). These devices expanded the set of features accommodated by handheld mobile

communication devices and their appearance coincided with the rise in popularity and use of the

World Wide Web. In 2007, Apple released the first iPhone and in 2008 released the App Store.

This signaled the beginning of mainstream smartphone ownership and usage and, in particular,

ownership and usage of feature-rich smartphone devices by teens and children. Also, during this

timeframe, other Internet-capable, mobile computing devices greatly expanded in popularity,

including tablet devices, including iPads and Kindles, as well as laptop devices, including the

Google Chromebook. Increasingly, these devices are put in the hands of teens and children both

by their parents and by schools, giving them ready access which they never had before to

inappropriate content, contacts, sexting, online gaming, among other undesirable features and

functionality. Further, this new access is cheap, anonymous, and readily-available at any time,

day or night from virtually anywhere. Parents, as well as school administrators and others, have

struggled with addressing this newly created problem ever since.

       13.    The Asserted Patent is addressed to specific systems and methods for addressing

this new problem faced by parents, teachers, business owners, and the like. The Asserted Patent

recognizes that old-world methodologies, such as simply taking the devices away, do not truly

address the problem at hand and undermine the safety benefit of device ownership – continuous

access for communication, such as always providing a direct means for a parent to call its child

or vice versa. For device ownership by teens and others to provide this benefit, the device is

necessarily in the possession of the teen at times when he or she is away from parents, teachers,

and the like. Old-world monitoring of device use to preventing inappropriate use is therefore




                                               4
also ineffective and does not address the true context of this new problem in society created by

the development and proliferation of feature-rich mobile communication devices.

       14.     As explained in the specification of the Asserted Patent, prior art systems and

methods for controlling mobile communication device usage in such settings were ineffective.

For example, prepaid phone plans placed limits on the charges that could be run up on a mobile

communication device but did so through toggling access to the communication network off

once the account reached a zero balance. Beforehand, access to the communication network may

be unconstrained while after, no access is provided whatsoever. This control scheme was

ineffective for preventing misuse of the mobile communication device by a child while still

providing access to desirable features. See, e.g., the ‘559 Patent at 2:36-44.

       15.     Likewise, unlimited use smartphone service plans could prevent the accumulation

of excessive usage costs but were ineffective to prevent overuse or use of a mobile

communication device at inappropriate times or to access inappropriate content. See, e.g., the

‘559 Patent at 3:7-16.

       16.     Other solutions involving control through enforcement of decisions based upon

policies defining permitted use that were set and stored only in accessible portions of the

memory of the device itself, such as in the volatile memory of the device. These solutions were

likewise ineffective as the policies upon which decisions effecting control were vulnerable to

manipulation or deletion by virtue of their only being stored in accessible portions of memory of

the computing device. Further, such solutions required separate and independent configuration

of each computing device to be controlled, resulting in increased administrative costs.

       17.     The ‘559 Patent states that the systems and methods disclosed therein “are

effective tools for any phone user that requires some level of supervision, such as a handicapped



                                                 5
individual, a person suffering from dementia, a corporate employee, or even an adult that has

shown poor judgment in the past and needs help managing their affairs.” ‘559 Patent at 5:34-41.

The ‘559 Patent also states that:

               The ability to regulate when a phone can be and cannot be used can
       also be of value to parents and school districts with respect to resolving one of
       the greatest conflicts that exist between parents/students and school
       administrators - mobile phone usage by kids. Parents want children to have a
       mobile phone with them so the child can call the parent if need be, i.e., if
       someone forgets to pick the child up after school. School districts do not want
       the children to have the phones at all because the students tend to misuse the
       phones, i.e., to call friends during school, to cheat, to engage in illegal
       activity, etc. While the school districts believe that children should be relegated
       to only using the school phones if the children need to contact a parent, the
       parents want the children to have the phones with them in case they get locked
       out of the school, get lost on a field trip, etc. ‘559 Patent at 12:48-62 (emphasis
       added).

The Asserted Patent therefore recognizes that it is advantageous to dispose the policies applied

for effecting feature management over communication devices in accordance with a scheme that

prevents access to them by the user of the device, who may have poor judgment or be motivated

to otherwise misuse the communication device.

       18.     The specification the Asserted Patent discloses, among other innovations, systems

and methods for providing access to desirable features, such as always allowing for calls to a

parent, for example, while also preventing access to features deemed inappropriate because of

cost (e.g., downloadable games or other applications), type of content (e.g., gambling or

pornographic content), the time of day or night (e.g., during school hours or after bed time),

and/or the device’s location, among other criteria. See, e.g., the ‘559 Patent at 3:54-59; 4:11-18;

5:45-50; 13:8-28; and, Claims. The Asserted Patent discloses control embodiments applying

decisions based upon policies defining acceptable and unacceptable uses of a mobile

communication device. The policies may be based on a variety of contexts which are set by

                                                6
administrators (e.g., parents or teachers).    In accordance with certain embodiments of the

inventions disclosed, the policies are set and stored at the server level to provide simultaneous

control over use of one or more mobile communication devices. See, e.g., the ‘559 Patent at

embodiment of Fig. 2; 3:54-59; 4:11-18; 5:45-50; 13:8-28; and, Claims. The intrinsic record

states this at Office Action Response dated October 17, 2013 filed during prosecution of the ‘559

Patent at p. 10 (distinguishing a particular embodiment claimed therein on the basis that the prior

art “does not describe a distributed architecture where policy decisions are performed at the

server level and those policies are enforced on the phone itself.”)(emphasis added). A true and

correct copy of this Office Action Response is attached hereto as Exhibit B and incorporated for

all purposes.

         19.    Application of use decisions based upon a policy stored remote from the

controlled computing device represented an unconventional scheme that was neither well known

nor routine for addressing a newly emerging problem in society. Embodiments of the inventions

disclosed and claimed in the Asserted Patent implementing this unconventional scheme provide

for more robust control that was more resilient to manipulation and/or disablement by users of

the controlled devices and, therefore, more effective than prior art systems and methods.

         20.    McAfee is a developer of software-based solutions accommodating feature

management of computing devices configured for operation on communication networks,

including laptops, tablets, smartphones, and the like. Each of the devices managed by McAfee’s

software comprises a computing device usable to access online content and applications over a

communication network managed by a service provider, such as an internet service provider

(ISP).




                                                7
       21.     The Accused Products of McAfee include all versions of the McAfee Safe Family

product (including the Safe Family app), as well as all versions of the Total Protection or

McAfee Antivirus products that include the Safe Family product or similar functionality. The

Accused Products accommodate management of mobile communication devices accessing

content over communication networks via application of remotely stored master policies set by

administrators (e.g., parents).

       22.     The Accused Products comprise a system of hardware (McAfee servers) and

software (McAfee server software and the Safe Family app) implementable on computing

devices to accommodate management of certain features and functionality of computing devices.

The Accused Products are compatible for use with communications devices utilizing iOS,

Android, and Windows operating systems.         Such devices include iPhones, iPads, Android

phones, Android tablets, laptops, Chromebooks, and the like.

       23.     The Accused Products effect policy-based control over these devices via, among

other things, executing local agent software (the McAfee Safe Family app) on the device in

connection with execution of McAfee server software. Execution of local agent software effects

control of the device via regular and/or scheduled sending of feature use requests to the McAfee

servers for policy application. Additionally, or alternatively, the local agent software effects

control via regular installation and updates of use decisions based upon master policies stored on

McAfee’s servers (or derivatives thereof) via communication with the McAfee servers for on-

device enforcement.

       24.     Regardless of the mode of policy application employed, all master policies

defining permissible or impermissible uses of a device are set by parents using the Safe Family

app downloaded on a parent’s mobile device and when logged in as administrator. Parents may



                                                8
set policies to control their children’s time usage limits or application usage among other things.

Different policies may be applied depending on the time-of-day in accordance with schedules or

according to time usage limits.

       25.     Application of policies yields decisions defining what device features and

network content are usable or accessible by a managed device. McAfee accommodates

selectively permitting or blocking access to device features, such as Internet content, mobile

applications, and the like based on application of allow/disallow policies, which may be further

configured in accordance with schedule-based or time-based policies.

       26.     For each managed device, local agent software of the Accused Products is

enabled on the device in the form the McAfee Safe Family app. Execution of the local agent

software causes the managed device to generate or direct requests for uses of the device for

comparison to applicable usage policies, or derivatives thereof, in connection with applying and

enforcing master policies defining permissible uses of the managed device.

       27.     Upon information and belief, the Accused Products effect feature management

over devices connected to a communication network without storing the master policies on the

devices, themselves or accessing the policies by the device. Rather, decisions based on the

policies are communicated to or stored on the controlled device for enforcement, with such

decisions regularly updated through execution of the McAfee Safe Family app locally and at

McAfee’s servers.

       28.     McAfee provides instructions to its customers and users of the Accused Products

demonstrating how to install, set up, and use each to manage computing devices connected to a

communications network. Such instructions are provided in the form of, at least, McAfee’s

online support site at the URL:



                                                9
https://support.mcafee.com/webcenter/portal/supportportal/pages_knowledgecenter. These

resources provide instructions and tutorials directed to end users of the Accused Products

demonstrating use thereof in manners that infringe the Asserted Patent. Use of the Accused

Products in accordance with these instructions constitutes direct infringement of the Asserted

Patent by end users of the Accused Products.

       29.     McAfee has had actual knowledge of the Asserted Patent since at least the filing

of this complaint, therefore, and has had actual knowledge of Kajeet’s claims of infringement

relating to the Accused Products since that time.         Upon information and belief, McAfee

continues to make, use, and sell the Accused Products, including ongoing subscriptions, to its

customers.

                                            COUNT I

                                  PATENT INFRINGEMENT

                                  U.S. Patent No. 8,667,559 B1

       30.     Kajeet repeats and re-alleges all preceding paragraphs of this Complaint, as

though fully set forth herein.

       31.     On March 4, 2014, United States Patent No. 8,667,559 B1 (“the ‘559 Patent”) was

duly and legally issued for “Feature Management of a Communication Device.” As of the filing

of this Complaint, the ‘559 Patent remains in force. A true and correct copy of the ‘559 Patent is

attached hereto as Exhibit A and made a part hereof.

       32.     Kajeet is the owner of all right and title in the ‘559 Patent, including all rights to

enforce and prosecute action for infringement of the ‘559 Patent and to collect damages for all

relevant times against infringers of the ‘559 Patent. Accordingly, Kajeet possesses the exclusive




                                                10
right and standing to prosecute the present action for infringement of the ‘559 Patent by McAfee.

Kajeet has complied with 35 U.S.C. § 287 with respect to the ‘559 patent.

       33.     The ‘559 Patent generally discloses and claims systems and methods for

controlling computing devices usable on communication networks to perform various functions,

such as sending and receiving data over the Internet or other communication network, for

example. The systems and methods claimed accommodate enforcement of decisions granting or

denying requests to communicate with remote computing devices over a communication

network. The decisions are based on the application of one or more relevant use policies which

may be administrator-configurable and may be stored remotely from the controlled computing

device. Decisions to grant or deny communication requests from the controlled device may be

made and effectuated in real-time.

       34.     Independent claim 27 of the ‘559 Patent and each dependent claim depending

therefrom are directed to “methods for controlling a computing device configured to execute a

function using a communication network managed by a service provider.” ‘559 Patent at Claim

27. These claimed methods require, among other steps, that a decision is received in real time

from a server, with the decision “being based on a policy stored at the server…,” and that “the

communication being enabled or disabled without storing the policy on the computing device.”

Id.

       35.     These limitations mandate that the decision applied to effect control over the

computing device is based on a policy stored at a server remote from the computing device. The

decision is made upon detection of an attempt by the computing device to perform a function on

the communication network. These limitations capture the distributed architecture concept not

well-understood, routine, or conventional in the art for effecting feature management on a



                                               11
computing device including that the server storing the policies upon which decisions are based

being meaningfully apart from the computing device. This arrangement resulted in improved

operation through at least increased resilience to undesirable access to policies to manipulate or

delete them.

        36.     These limitations additionally cover communications initiated by a third-party

device and directed to a managed device. Effecting control over these incoming communications

to a communication device was likewise not well-understood, routine, or conventional to one of

ordinary skill in the art.

        37.     Claim 27 of the ‘559 Patent and each claim depending therefrom are rooted in

control schemes for managing communication devices and require the application of decisions

based upon remotely stored polices. Remote storage of the policies upon which decisions are

based makes them less vulnerable to manipulation and deletion while still accommodating real-

time control concurrent with device usage. Communication device management in accordance

with these claimed methods improves the security, effectiveness, and robustness of control

accommodated. As such, the claimed methods are directed to patent eligible subject matter.

        38.     Additionally, when considered as an ordered combination of elements, claim 27

and each claim depending therefrom comprise an “inventive concept” for at least the reasons

presented herein and above. These claims require storing usage policies upon which decisions

are based at a server remote from the computing device, an unconventional arrangement at the

time which yielded improvements in the operation of systems implementing the claimed

methods. Prior art control was not premised on application of decisions based upon policies

stored at the server level. Instead, the prior art applied decisions based on policies set up on the

computing device itself and stored only on the computing device. Such policies reside such that



                                                12
they are readily accessible for manipulation and/or deactivation or deletion to circumvent control

entirely. Further, prior art systems required that each device be configured separately and

individually with its own set of policies. The arrangement claimed in claim 27 and its dependent

claims run counter to what was well-understood, routine, and conventional to one of ordinary

skill in the art at the relevant time by applying usage decisions to effect control that are based

upon policies stored at the server level, remote form the computing device, while effecting real-

time control over communication devices and providing other benefits, as noted herein and

above.2

          39.   Additionally, claim 1 of the ‘559 Patent, and correspondingly the dependent

claims thereof, are directed to similarly configured systems and methods for effecting remote

management of communications devices. These claims implement a distributed architecture

approach with master policies applied to effect control of a device being stored remotely from

the managed devices.

          40.   McAfee has had actual knowledge of the existence of the ‘559 Patent since at

least the filing of this complaint. As such, McAfee’s infringement of the ‘559 Patent has been

willful since at least that time.

          41.   McAfee, without authority, consent, right, or license, and in direct infringement of

the ‘559 Patent, makes, has made, uses, and sells the Accused Products which infringe at least

claims 1 and 27 of the ‘559 Patent, among others. In addition, McAfee’s quality testing and

demonstrations of operation of the Accused Products to manage use of computing devices


2
 These statements are further supported by the declarations of Dr. Charles D. Knutson, which
were attached by Kajeet as Exhibits E and I to its Second Amended Complaint (Dkt. Nos. 146,
146-6, and 146-10). filed in the action styled Kajeet, Inc. v. Qustodio, LLC, case no. 8:18-cv-
01519-JAK-PLA, in the United States District Court for the Central District of California,
Western Division, and which are hereby incorporated by reference.

                                                 13
directly infringe, either literally or under the doctrine of equivalents, at least claims 1and 27 of

the ‘559 Patent.

       42.     McAfee actively induces infringement of one or more of the claims of the ‘559

Patent by its customers and end users of at least the Accused Products and is therefore liable for

indirect infringement under 35 U.S.C. § 271(b). A customer’s use of the Accused Products to

manage computing devices in the manners described above infringes at least claims 1 and 27 of

the ‘559 Patent. McAfee knows that the Accused Products are especially designed for and

marketed toward infringing use by McAfee’s customers, to implement feature management of

computing devices. McAfee has induced, caused, urged, encouraged, aided and abetted its direct

and indirect customers to make, use, sell, offer for sale and/or import one or more of the Accused

Products. McAfee provides step-by-step instructions for installation, setup, and use of the

Accused Products to infringe, either literally or under the doctrine of equivalents, at least claims

1 and 27 of the ‘559 Patent. These instructions are provided by McAfee as user manuals and

online content made available by McAfee through its website. Such conduct by McAfee was

intended to and actually did result in direct infringement by McAfee’s direct and indirect

customers, including the making, using, selling, offering for sale and/or importation of the

Accused Products in the United States.

       43.     McAfee contributes to the infringement of at least claims 1 and 27 of the ‘559

Patent by its customers and end users of at least the Accused Products and is therefore liable for

indirect infringement under 35 U.S.C. § 271(c). The Accused Products are especially designed

for controlling use of computing devices in the manner described above. Upon information and

belief, the Accused Products have no substantial non-infringing use, as they are specifically

designed and marketed for use by parents, teachers, and supervisors to control use of a



                                                14
computing device operating on a communication network.             Setup and use of the Accused

Products by McAfee’s customers in the manner constitutes direct infringement, either literally or

under the doctrine of equivalents, of at least claims 1 and 27 of the ‘559 Patent.

       44.      Kajeet expressly reserves the right to assert additional claims of the ‘559 Patent

against McAfee.

       45.      Kajeet has been damaged as a result of McAfee’s infringing conduct. McAfee is,

thus, liable to Kajeet in an amount that adequately compensates for their infringement, which, by

law, cannot be less than a reasonable royalty, together with interest and costs as fixed by this

Court under 35 U.S.C. § 284.

       46.      Based on McAfee’s actual knowledge of the ‘559 Patent and of Kajeet’s

allegations of patent infringement presented herein since at the filing of this Complaint, if not

earlier, as well as McAfee’s objective recklessness in continuing to offer for sale and selling the

Accused Products since that time, Kajeet is further entitled to enhanced damages under 35

U.S.C. § 284.

                                        VI. JURY DEMAND

       47.      Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

Civil Procedure.

                                 VII.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.       Judgment that one or more claims of the Asserted Patent have been directly

                infringed, either literally or under the doctrine of equivalents, by Defendant, or

                judgment that one or more of the claims of the Asserted Patent have been directly



                                                 15
     infringed by others and indirectly infringed by Defendant, to the extent Defendant

     contributed to or induced such direct infringement by others;

b.   Judgment that Defendant account for and pay to Plaintiff all damages to, pre and

     post-judgment interest, and costs incurred by Plaintiff because of Defendant’s

     infringing activities and other conduct complained of herein, including enhanced

     damages as permitted by 35 U.S.C. § 284;

c.   Judgement that Defendant’s infringement is willful from the time Defendant was

     made aware of the infringing nature of its products and methods and that the

     Court award treble damages for the period of such willful infringement pursuant

     to 35 U.S.C. § 284;

d.   That Plaintiff be granted pre-judgment and post-judgment interest on the damages

     caused by Defendant’s infringing activities and other conduct complained of

     herein;

e.   That the Court declare this an exceptional case and award Plaintiff its reasonable

     attorney’s fees and costs in accordance with 35 U.S.C. § 285;

f.   That Defendant, its officers, agents, servants and employees, and those persons in

     active concert and participation with any of them, be permanently enjoined from

     infringement of one or more claims of the Asserted Patent or, in the alternative, if

     the Court finds that an injunction is not warranted, Plaintiff requests an award of

     post judgment royalty to compensate for future infringement; and

g.   That Plaintiff be granted such other and further relief as the Court may deem just

     and proper under the circumstances.




                                      16
Dated: January 4, 2021            Respectfully submitted,

Of Counsel:                       FARNAN LLP

Jonathan T. Suder                 /s/ Michael J. Farnan
Michael T. Cooke                  Brian E. Farnan (Bar No. 4089)
Corby R. Vowell                   Michael J. Farnan (Bar No. 5165)
Richard A. Wojcio                 919 N. Market St., 12th Floor
FRIEDMAN, SUDER & COOKE           Wilmington, DE 19801
604 East 4th Street, Suite 200    Telephone: (302) 777-0300
Fort Worth, TX 76102              Facsimile: (302) 777-0301
817-334-0400                      bfarnan@farnanlaw.com
Fax: 817-334-0401                 mfarnan@farnanlaw.com
jts@fsclaw.com
mtc@fsclaw.com                    Attorneys for Plaintiff Kajeet, Inc.
vowell@fsclaw.com
wojcio@fsclaw.com




                                 17
